U.S. UNITED OCEAN SERVICES, LLC FINANCIAL STATEMENTS DECEMBER 31, 2 U.S. UNITED OCEAN SERVICES, LLC DECEMBER 31, 2 TABLE OF CONTENTS PAGE Independent Auditors’ Report 1 Balance Sheets 2 Statements of Operations 3 Statements of Changes in Member’s Equity 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Independent Auditors’ Report To Management We have audited the accompanying balance sheets of U.S. United Ocean Services, LLC (the Company), as of December 31, 2011 and 2010, and the related statements of operations, changes in member’s equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of U.S. United Ocean Services, LLC, as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Warren Averett, LLC Montgomery, Alabama February 5, 2013 U.S. UNITED OCEAN SERVICES, LLC BALANCE SHEETS DECEMBER 31, 2 ASSETS (In thousands) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Materials and supplies Prepaid expenses and other current assets Total current assets Property and equipment Accumulated depreciation ) ) Property and equipment, net Intangible assets, net of amortization of $8,972 and $8,561, respectively Deferred major maintenance, net of amortization of $3,418 and $7,861, respectively TOTAL ASSETS $ $ LIABILITIES AND MEMBER'S EQUITY CURRENT LIABILITIES Accounts payable $ $ Cash overdrafts Accrued expenses Deferred revenue - Current portion of insurance reserves Total current liabilities Long-term portion of insurance reserves TOTAL LIABILITIES Member's Equity TOTAL LIABILITIES AND MEMBER'S EQUITY $ $ See independent auditors’ report and notes to financial statements. U.S. UNITED OCEAN SERVICES, LLC STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 REVENUE (In thousands) Operating revenue $ $ EXPENSES Operating expenses Salaries, wages and benefits Vessel leases Chartering Fuel, lube and power Maintenance and repairs Administrative and general Related party administrative and general Depreciation and amortization Amortization of intangible assets Loss on impairment of property and equipment (Gain) loss on sale of assets ) 1 Loss on lease buyout - Total expenses NET INCOME (LOSS) $ ) $ See independent auditors’ report and notes to financial statements. U.S. UNITED OCEAN SERVICES, LLC STATEMENTS OF CHANGES IN MEMBER’S EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 Additional Total Membership Units Paid-in Retained Member's Shares Amount Capital Earnings Equity (All amounts in thousands except for shares) Balance at January 1, 2010 $ Net income - - - Owner distributions - - ) - ) Balance at December 31, 2010 Net loss - - - ) ) Owner distributions - - ) - ) Balance at December 31, 2011 $ See independent auditors’ report and notes to financial statements. U.S. UNITED OCEAN SERVICES, LLC STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Loss on impairment of property and equipment (Gain) loss on sale of assets ) 1 Loss on equity investment in unconsolidated affiliate - Amortization of intangible assets Loss on lease buyout - Changes in operating assets and liabilities: Accounts receivable ) Materials and supplies ) Prepaid expenses and other assets ) Deferred major maintenance ) ) Accounts payable and accrued expenses ) ) Deferred revenue and other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Lease buyout payment ) - Purchase of property and equipment ) ) Proceeds from the sale of property and equipment - Distributions from unconsolidated affiliate - Net cash provided (used) by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Cash overdrafts ) ) Distributions to owner ) ) Net cash used by financing activities ) ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ See independent auditors’ report and notes to financial statements. U.S. UNITED OCEAN SERVICES, LLC NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 1. THE COMPANY AND NATURE OF BUSINESS U.S. United Ocean Services, LLC (“UOS” or “the Company”) is a wholly-owned subsidiary of United Maritime Group, LLC, a Florida limited liability company.In December 2007, United Maritime Group, LLC became an independent company acquired from TECO Energy by a group consisting of Greenstreet Equity Partners, LLC, Jefferies Capital Partners and AMCI Capital, L.P. and affiliates (the Members). UOS provides transportation services on domestic and international voyages. These services are contracted under single or consecutive voyage charters on a spot basis, or long-term contracts ranging from one to ten years. Most of the international voyages are performed under cargo preference programs, the most significant of which is PL-480. The Company charges for these services either on a per ton or per day basis. Under a per ton contract, the Company is generally responsible for all expenses including fuel. Revenues under these contracts are based on a per ton rate. The Company bears the risk of time lost due to weather, maintenance, and delay at docks which are not covered by demurrage. Demurrage is compensation due from the customer when there are delays at the dock that prevent the vessel from loading or unloading within the contract terms. The Company’s contracts have fuel price mechanisms that limit its exposure to changes in fuel price. The Company also time charters its vessels, such that the customer has exclusive use of a particular vessel for a specified time period and rates are on a per day basis. The Company pays expenses related to the vessel’s maintenance and operation and the charterer is responsible for all voyage costs, including port charges and fuel. Rates for UOS movements are based on the amount of freight demand relative to the availability of vessels to meet that demand. In the coastwise market, a significant portion of the movements are based on long-term contractual relationships. Vessels are often customized or particularly suited for individual customers, cargoes or trades. Cargo volumes in the preference trade are based on funding for such programs and the availability of U.S. flag vessels. If customer requirements for movements of cargoes are reduced or spot employment is not available as a vessel completes its last movement, the vessel may be idle and not generate revenue. If this situation exists for an extended period of time, the Company may place a vessel in lay-up status. While in lay up, all machinery is shut down, the crew is removed and the vessel is secured. Lay up minimizes the costs associated with the vessel, particularly fuel and crew costs.Restoring a vessel back to active service may require time to hire crews and perform dry-docking or other maintenance required to ensure the vessel is fully compliant with classification society and U.S. Coast Guard regulations. Operating costs for UOS consist primarily of crewing, insurance, maintenance, lease, fuel and voyage-specific port and direct costs. Maintenance costs materially fluctuate in relation to the number and extent of regulatory drydockings in any given period. 2. SIGNIFICANT ACCOUNTING POLICIES Accounting Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company to make estimates and assumptions that affect the amounts reported in the financial statements and the disclosures made in the accompanying notes. Despite the intention to establish accurate estimates and use reasonable assumptions, actual results could differ from the Company’s estimates and such differences could be material. Accounts Receivable Accounts receivable in the accompanying balance sheets are reported without an estimated allowance for doubtful accounts. All amounts reported as accounts receivable have subsequently been paid and thus the stated amount of such receivables represents their net realizable value. Materials and Supplies Materials and supplies, including fuel costs, are stated at the lower of cost or market using the average cost method. Revenue Revenue is primarily derived from coal, phosphate, and grain transportation (among other cargoes). Revenues from transportation services are recognized as services are rendered. Revenue from certain transportation services are recognized using the percentage-of-completion method, which includes estimates of the distance traveled or time elapsed compared to the total estimated contract. Property and Equipment Property and equipment are stated at cost. Depreciation is provided using the straight-line method over the estimated useful lives of the related assets. Additions, replacements and betterments are capitalized; maintenance and repairs are charged to expense as incurred. Items sold or retired are removed from the assets and accumulated depreciation accounts and any resulting gains or losses are properly included in the statements of operations. The following table illustrates the components of depreciation and amortization expense (in thousands): Depreciation $ $ Amortization – major maintenance Total depreciation and amortization $ $ U.S. UNITED OCEAN SERVICES, LLC NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) Deferred Major Maintenance In accordance with the guidance for deferred major maintenance activities, expenditures incurred during major maintenance are deferred and amortized on a straight-line basis over the period until the next scheduled major maintenance, generally two and a half years. The Company only includes in deferred major maintenance those direct costs that are incurred as part of the vessel’s maintenance that is required by the Coast Guard and/or vessel classification society regulation. Direct costs include shipyard costs as well as the costs of placing the vessel in the shipyard. Costs relating to major steelwork, coatings or any other work that extends the life of the vessel are capitalized. Expenditures for routine maintenance and repairs, whether incurred as part of the major maintenance or not, are expensed as incurred. The total deferred major maintenance costs as of December 31, 2011 and 2010 are $4.6 million and $5.7 million, respectively. The amount of amortization expense recognized during the years ended December 31, 2011 and 2010 is $3.7 million and $4.1 million, respectively. Concentration of Credit Risk Financial instruments which potentially subject the Company to concentration of credit risk consist principally of trade receivables. During the normal course of business, the Company extends credit to customers primarily in North America conducting business in the utility, metallurgical, phosphate and grain industries. The Company performs ongoing credit evaluations of its customers and does not require collateral. The customers’ financial condition and payment history have been considered in determining the need for an allowance for doubtful accounts. Investment in Unconsolidated Affiliate In June 2009, the Financial Accounting Standards Board (FASB) issued guidance amending the accounting for variable interest entities (“VIEs”) and changing the process as to how an enterprise determines which party consolidates a VIE. This guidance also defines the party that consolidates the VIE (the primary beneficiary) as the party with (1) the power to direct activities of the VIE that most significantly affect the VIE’s economic performance and (2) the obligation to absorb losses of the VIE or the right to receive benefits from the VIE. Upon adoption, the reporting enterprise must reconsider its conclusions on whether an entity should be consolidated, and should a change result, the effect on its net assets will be recorded as a cumulative effect adjustment to retained earnings. The VIE was liquidated in early 2010 and no adjustment to the financial statements is necessary at December 31, 2010. Ocean Dry Bulk, LLC was a joint venture between the Company and Moran Towing. The joint venture owned a single dry bulk ocean-going barge which had been chartered to a third party operator. The management of the barge, which included technical support for the vessel, was handled under a separate husbandry agreement between Ocean Dry Bulk, LLC and Moran Towing. The Company utilized the equity method to account for its investment in the unconsolidated joint venture. The investment was liquidated in 2010. Investment in Unconsolidated Affiliate (Continued) A summary of the changes in the equity investment in the unconsolidated joint venture is as follows (in thousands): Balance at January 1, 2010 $ Capital distributions from joint venture ) Equity interest in net loss of joint venture ) Balance at December 31, 2010 $
